Case 7:19-cv-00258-GEC-PMS Document 61 Filed 10/08/20 Page 1 of 1 Pageid#: 398


                                                                                       CLERK'S OFFICE U.S. DIST. COURT
                                                                                              AT ROANOKE, VA
                                                                                                    FILED
                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    ROANOKE DIVISION

  TERRANCE ROBERT HENDERSON,                       )
                                                   )    CASE NO. 7:19CV00258
                         Plaintiff,                )
  v.                                               )    ORDER
                                                   )
  J. CLARK, ET AL.,                                )    By: Glen E. Conrad
                                                   )    Senior United States District Judge
                         Defendants.               )

         This prisoner civil rights action filed under 42 U.S.C. § 1983 was referred to the United

  States Magistrate Judge, pursuant to 28 U.S.C. § 636(b)(l), for further proceedings, including a

  bench trial if necessary. No party has submitted timely objections to the magistrate judge's report

  and recommendation filed on September 16, 2020. Finding no clear error, it is hereby

                                      ADJUDGED AND ORDERED

  as follows:

       1., The report and recommendation, ECF No. 60, is hereby ADOPTED IN ITS ENTIRETY;

          and

       2. The defendants' motion for summary judgment, ECF No. 41, is GRANTED IN PART

          AND DENIED IN PART; the motion is GRANTED as to the claim that the defendants

          acted with deliberate indifference to hazardous living conditions, and the motion is

         DENIED as to all other claims. All remaining claims may proceed to a bench trial before

         the magistrate judge as previously ordered.

          The clerk will send a copy of this order to plaintiff and to counsel of record for defendants.

         ENTER: This 8th day of October, 2020.
                          -                                     ~
                                                        ~ .


                                                Senior United States District Judge
